Citation Nr: 1758407	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-17 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for arthritis of the shoulders.

3.  Entitlement to service connection for arthritis of the knees.

4.  Entitlement to service connection for hypertension, to include as secondary to his service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims must be remanded so that the Veteran can be afforded VA examinations.  

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  

With regard to gout, the Veteran asserts that changes in his diet in Vietnam caused this condition.  Additionally, the Veteran's medical records show diagnoses of gouty arthritis, and as noted below, examinations for arthritis are needed as well.   

In a February 2014 statement, the Veteran indicated as part of his duties in service he was required to jump out of helicopters with combat gear strapped to his body.  A VA examination is necessary to determine if the Veteran's current arthritis in his shoulder and knees is due to the parachute jumps he did in service.  

Furthermore, the Veteran seeks service connection for hypertension as secondary to his service-connected PTSD.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disability or injury.  38 C.F.R. § 3.310(a) (2017).  The veteran asserts that the constant stress from his PTSD has caused his hypertension.  The record is not sufficient to decide the claim and a VA examination is therefore needed.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for an examination with an appropriate clinician for his gout.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's lay assertion that diet changes in Vietnam caused his gout.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gout began during active service or is related to an incident of service.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2. Schedule the Veteran for an examination with an appropriate clinician for his arthritis of the shoulders.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: the Veteran's February 2014 statement discussing his in-service parachute jumps. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral arthritis of the shoulders began during active service, is related to an incident of service, or began within one year after discharge from active service.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

3.  Schedule the Veteran for an examination with an appropriate clinician for his arthritis of the knees.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: the Veteran's February 2014 statement discussing his in-service parachute jumps. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the knees began during active service, is related to an incident of service, or began within one year after discharge from active service.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

4.  Schedule the Veteran for an examination with an appropriate clinician for his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide opinions as to the following:

a. Whether it is at least as likely as not that the Veteran's hypertension began during active service, is related to an incident of service, or began within one year after discharge from active service.

b. Whether it is at least as likely as not that the Veteran's hypertension was caused by his PTSD.

c. Whether it is at least as likely as not that the Veteran's hypertension was aggravated by his PTSD.

The examiner must provide all findings, along with complete rationale for his or her opinion, in the examination report.  If the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




